Citation Nr: 0624307	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  00-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a compensable rating for chronic left 
maxillary and ethmoid sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1986 to October 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Boise, Idaho (RO).  This case was before the Board 
in June 2003 and August 2004 when it was remanded for 
additional development. 

While the case was in remand status, an October 2005 rating 
decision granted service connection for chronic left 
maxillary and ethmoid sinusitis.  The United States Court of 
Appeals for the Federal Circuit has held that the RO's award 
of service connection for a particular disability constitutes 
a full award of benefits on the appeal initiated by the 
veteran's notice of disagreement on such issue (i.e., service 
connection for sinusitis).  Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997).  However, in a statement received in 
March 2006, the veteran expressed disagreement with the 
noncompensable rating assigned for the sinusitis.

The issue of entitlement to a compensable rating for chronic 
left maxillary and ethmoid sinusitis is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required.


FINDING OF FACT

Migraine headaches were not manifested in service and are not 
etiologically related to service or to a service-connected 
disability.  


CONCLUSION OF LAW

Service connection for migraine headaches is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issue 
decided herein, the initial adjudication in May 2000 preceded 
enactment of the VCAA.  The veteran was provided content-
complying notice by letters in July 2003 and July 2005.  He 
was given ample time to respond.  Thereafter, the claim was 
readjudicated.  See November 2005 Supplemental Statement of 
the Case (SSOC).  

The July 2003 and July 2005 letters explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence the appellant was 
responsible for providing.  Although the July 2003 and July 
2005 letters did not specifically inform the veteran to 
submit any pertinent evidence in his possession, they 
informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  The veteran has had ample 
opportunity to respond.  While the veteran was not advised of 
the criteria governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  This is because 
the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for 
migraine headaches; therefore, any questions as to the 
appropriate effective date to be assigned are moot.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records and VA medical records) has been secured.  
Furthermore, the veteran underwent a VA examination in March 
2001.  The Board is satisfied that evidentiary development is 
complete; VA's duties to notify and assist are met.  It is 
not prejudicial to the appellant for the Board to proceed 
with appellate review.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Service Connection for Migraine Headaches
 
Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, the veteran contends that he has had 
migraine headaches ever since a motor vehicle accident in 
service in 1988. 

Service medical records show that the veteran was seen in 
September 1986 with complaints of foot and low back pain.  
The examiner noted the veteran's medical history, to include 
electrocution and falling 20-25 feet at age 10, and a history 
of migraine headaches.  No complaints of migraines were noted 
at that time.  Service medical records also note that the 
veteran was in a motor vehicle accident (MVA) in June 1987; 
he sustained lacerations to his face near his right eye.  
Service medical records do not show that the veteran 
complained of headaches at that time.  

In November 1988, the veteran submitted a claim for service 
connection for various disabilities; he did not complain of 
migraine headaches at that time.  By rating decision dated in 
March 1989, the RO granted service connection for septoplasty 
and facial scars of the right eyelid and nose.

VA treatment records dated from 1988 to 1989 and a 1989 VA 
examination report dated are negative for complaints or 
findings related to headaches.

A VA clinical record dated in December 1990 notes that the 
veteran requested a refill for the Motrin he was taking for 
low back pain and headaches.  He denied any acute complaints 
at that time.

A 1995 VA examination report is negative for complaints or 
findings related to migraines.

A May 1999 VA telephone call report notes that the veteran 
called complaining of an episode of ring-like lights which 
progressed to a migraine.  He was advised that there was no 
need for eye clinic intervention; instead, he was advised to 
follow up with his primary physician.  A December 1999 VA 
treatment record notes the veteran's complaints of worsening 
headaches, with associated muscle tightness, pressure, and 
sensitivity to light and noise.  He reported that he had 
suffered from intermittent headaches "for years." 

A February 2000 VA examination report notes that the veteran 
injured his head and face in a June 1987 MVA.  The veteran 
reported that he had had headaches since the accident.  He 
stated that the symptoms included pounding headaches with 
nausea, photophobia and blurred vision.  At the time of the 
examination, the headaches occurred three to four times per 
week.  The assessment was migraine headaches.  The veteran 
was referred to the VA headache clinic.

During a March 2001 VA neurological examination, the veteran 
reported that his headaches were not bad until he left the 
military; over the past two years they had become more 
frequent (almost daily) and more severe (prostrating one or 
two times per week).  The diagnosis was vasomotor headaches, 
which the examiner felt "may have some relationship to 
rebound phenomena related to chronic pain medication use."  
The examiner, following a review of the veteran's claims 
folder, opined that it was unlikely that the veteran's 
diagnosed vasomotor headaches were related to his "remote 
history of facial lacerations" in service. 

During a March 2002 personal hearing, the veteran testified 
that he never had headaches prior to his first nasal surgery, 
a septoplasty following an in-service MVA.  The veteran 
essentially stated that no doctor has been able to link his 
headaches to his nasal surgery.

During a July 2002 VA neurology examination, the veteran 
reported that his head hit the windshield during a MVA in 
service.  The veteran stated that his headaches started to be 
noticeable around 1990, and became progressively worse and 
more frequent.  The assessment was headaches, with "all the 
features of classic migraine, which is a common problem."  
The examiner stated:
A definitive opinion was requested as to 
whether [the veteran's headaches] are 
caused by his septoplasty and/or the 
facial injuries incurred in his MVA, but 
it would be disingenuous to overestimate 
the degree of certainty that is possible 
here.  There is no way to say for sure 
that either of these events caused his 
migraines. Since he had no headaches 
prior to these events, it seems likely 
that he has a predisposition to get 
migraines, which was triggered by one of 
these events. 

An October 2003 VA outpatient treatment record notes that the 
veteran was seen with complaints of a migraine headache with 
associated vomiting.  Imitrex and Motrin did not help his 
symptoms.  

Although service medical records show that in June 1987 the 
veteran was involved in an MVA, they do not document any 
complaint of headaches or diagnosis of a headache disorder 
related to the MVA.  In addition, although the veteran filed 
a claim for service  connection as early as 1988, he did not 
complain about headaches at that time.  Moreover, by the 
veteran's own admission (see July 2002 VA examination 
report), his headaches did not become noticeable until 1990, 
two years after his discharge from service.

With respect to the etiology of the headaches, the Board 
notes that a July 2002 VA examination report indicates that 
the veteran was likely predisposed to get the migraine 
headaches that were triggered by his in-service MVA or 
septoplasty.  However, the examiner added that it would be 
disingenuous to overestimate the degree of certainty that is 
possible in providing a definitive etiology opinion in this 
case.  The Board notes that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Furthermore, there is no indication that the examiner had the 
opportunity to review the veteran's claims file.

Conversely, the March 2001 VA medical opinion is clearly 
against the veteran's claim.  The Board finds this opinion to 
be persuasive because it is based on an examination of the 
veteran and a review of the veteran's pertinent history, and 
is properly supported.  

The Board has also considered the veteran's statements to the 
effect that he has had chronic headaches since service.  
While the veteran is competent to describe symptoms 
susceptible to lay observation, the fact remains that his 
claim for service connection for headaches was developed more 
than 10 years following his discharge from service and he has 
provided no corroborating evidence of the existence of a 
chronic headache disability in service or until years 
thereafter.  Moreover, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In light of these circumstances, the Board must conclude that  
the preponderance of the evidence is against the veteran's  
claim.


ORDER

Service connection for migraine headaches is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a Notice of Disagreement and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by issuing a SOC, and finally the veteran, after 
receiving the SOC, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

In an October 2005 rating decision, the RO granted service 
connection for chronic left maxillary and ethmoid sinusitis, 
rated noncompensable.  The veteran submitted a statement 
expressing disagreement with the rating assigned within one 
year of the notice (in December 2005); it appears that no 
subsequent SOC has been issued.  Under Manlincon v. West, 12 
Vet. App. 238 (1999), the Board must instruct the RO that 
this issue remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of entitlement to a 
compensable rating for chronic left 
maxillary and ethmoid sinusitis.  The 
veteran must be advised of the time limit 
for filing a substantive appeal.  If the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


